DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 19 November 2021.
Applicants’ election with traverse of Group I, claims 1-12 and 18-20 in the reply filed on 19 November 2021 is acknowledged.  The traversal is on the ground(s) that Düring (DE 102140054667- US 2017/0027190 English equivalent) does not inherently disclose a rapeseed isolate comprising <100 ppm gliadin.  This is not found persuasive because in nature, rapeseed is not known to comprise gliadin.  The skilled artisan would know how to take extra care, for example in a laboratory setting, to avoid contamination with gluten containing grains.   The fact that the rapeseed used to produce the rapeseed isolate of Düring could comprise a contaminant is not germane.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a nature-based product without significantly more. The claims recites a gluten free native rapeseed protein isolate comprising less than 10 ppm gliadin and having a protein content of at least 90 wt% on a dry basis, which is a product found in nature. Native rapeseed does not comprise gluten, therefore it is considered gluten free.  There is no indication that isolating and concentrating the protein changes the structure or functional properties of the rapeseed protein. No additional elements are recited in the claims beside the judicial exception.  This judicial exception is not integrated into a practical application because no additional elements are recited in the claims beside the judicial exception itself.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tzeng et al. (“Production of Canola Protein Materials by Alkaline Extraction, Precipitation, and Membrane Processing”, J. Food Science, Volume 55, No. 4, (1990), pp. 1147-1156).
 Regarding claims 1-3 and 10, Tzeng et al. disclose a canola (i.e. rapeseed) protein isolate comprising 90.8% protein (N x 6.25) on a dry basis and 0% phytic acid (i.e. phytate) (p. 1150/Table 3).  Given Tzeng et al. disclose a protein isolate made from canola seed, inherently the protein isolate comprises less than 5 ppm gliadin.  

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Düring et al. (DE 102014005466 – corresponding to US 2017/0027190 English equivalent).
Regarding claims 1-4, Düring et al. disclose a rapeseed protein mixture comprising napin and cruciferin proteins (Abstract).  Düring et al. disclose the rapeseed protein mixture has 55-60% napin and 40-55% cruciferin (i.e. ratio of cruciferin/napien in the range of 0.6-1.2 -[0011]).  
Given Düring et al. disclose a rapeseed protein mixture made from rapeseed, inherently the mixture would comprise less than 5 ppm gliadin.  
Regarding claims 5 and 6, Düring et al. disclose all of the claim limitations as set forth above.  Given Düring et al. disclose a rapeseed protein mixture comprising 40-55% cruciferin ([0011]), since cruciferin is a 12S globulin, it necessarily follows the mixture would comprise at least 15% on a dry matter of 12S rapeseed protein.
see MPEP §2113 I). 
Regarding claim 7, Düring et al. disclose all of the claim limitations as set forth above.  Given Düring et al. disclose a rapeseed protein mixture comprising 40-55% cruciferin and 55-60% napin, since cruciferin is a 12S protein and napin is a 2S protein, it necessarily follows the mixture would comprise less than 20% on a dry matter of 7S rapeseed protein.  
Regarding claims 8, 9 and 12, Düring et al. disclose all of the claim limitations as set forth above.  Given Düring et al. a rapeseed protein mixture comprising two purified rapeseed proteins, i.e. napin and cruciferin, inherently the mixture would exhibit the claimed conductivity and solubility properties.
Regarding claims 10 and 11, Düring et al. disclose all of the claim limitations as set forth above.  Given Düring et al. disclose a rapeseed protein mixture comprising napin and cruciferin in pure form (i.e. at least 99% - [0026]), inherently the mixture would exhibit a phytate and phenolic content as presently claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Düring et al. (DE 102014005466 – corresponding to US 2017/0027190 English equivalent).
Regarding claims 18-20, Düring et al. disclose all of the claim limitations as set forth above.  Düring et al. disclose that rapessed proteins are suitable for application in the food industry as foaming agents and stabilizers (i.e. emulsifying agent) ([0005], [0044]). Düring et al. also disclose that due to the achieved high purity of the rapeseed protein mixture the mixture is neutral in taste and, therefore, very well suited food additives which do not alter or negatively affect the original taste of the food ([0040]).
 While Düring et al. does not explicitly disclose a food product comprising the rapeseed protein mixture, given Düring et al. disclose the suitability of the protein mixture as a food additive, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have added the rapeseed protein mixture of Düring et al. to a food product as a protein source with good taste, an emulsifier or as a foaming agent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1759